Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 1 of 25




                    EXHIBIT 72
Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 2 of 25




    Microsoft Defender for Office 365
    Integrated threat protection for all of Office 365
                                                                                Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 3 of 25




                                                                                            Product name changes

                                                                                            Microsoft Threat Protection                                                                       Microsoft 365 Defender

                                                                                            Azure Security Center (Cloud Workload Protection Platform)                                        Azure Defender

                                                                                            Microsoft Defender Advanced Threat Protection                                                     Microsoft Defender for Endpoint

                                                                                            Office 365 Advanced Threat Protection                                                             Microsoft Defender for Office 365

                                                                                            Azure Advanced Threat Protection                                                                  Microsoft Defender for Identity

                                                                                                                        Microsoft 365 Defender + Azure Defender = Microsoft Defender




                                                                                            Disclaimer:
                                                                                            On September 22, 2020 the new Microsoft Defender brand names were announced. Some information in this
                                                                                            presentation may relate to the previous product names.
                                                                                            For more information on Microsoft Defender visit aka.ms/SIEMandXDR




This September we announced new product names for our threat protection offerings. As part of this announcement we are unifying all XDR technologies under the Microsoft Defender brand. The new Microsoft Defender is the most comprehensive XDR in the market today and prevents, detects, and responds to threats across identities,
endpoints, applications, email, infrastructure, cloud infrastructure and IoT.

Microsoft 365 Defender protects identities, endpoints, cloud apps, email and documents. It uses artificial intelligence to reduce the SOC’s work items and in recent tests we have consolidated 1,000 low fidelity alerts to just 40 high priority incidents. Built-in self-healing technology returns affected assets back to a safe state more than 70% of
the time, automating much of the SoC manual remediation work and ensuring defenders can focus on more important issues.

Azure Defender protects multi-cloud and hybrid workloads including virtual machines, databases, containers, IoT and more. Azure Defender is an evolution of the Azure Security Center threat protection capabilities and is accessed from within Azure Security Center.
                                                                                 Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 4 of 25




                                                                                          The challenge of securing your environment


                                                                                                                                                    The threat landscape continues to evolve




                                                                                                                                                     Correlation of signals is time-consuming and expensive




                                                                                                                                                    Disparate solutions cause inefficiencies




From our numerous customer conversations and our own research, we see 3 main challenges to securing an organization.

1. Threat landscape continues to evolve, which makes responding to threats increasingly complex
We know that bad actors are adapting to develop sophisticated attacks faster than ever, and a growing attack surface increases vulnerability and complicates security.

2. Intelligent correlation of signals is time-consuming and expensive
The volume of signals consumed by security teams today is overwhelming and requires extensive correlation to derive actionable insights.

3. Disparate solutions cause inefficiencies
Stitching together expensive, siloed security tools can lead to gaps in coverage, limited visibility, and fragmented experiences.
Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 5 of 25




    Current threat landscape


                                                                       280                                                                           20%
                                                                        Average time                                                                 Phish emails
                                                                          days
                                                                       to identify and                                                              users click on
                                                                                                                                                    within 5 mins4
                                                                          contain a
                                                                           breach2




                                 91%                                                                       $26B
                                   Cyberattac                                                             Loss attributed to
                                    ks that                                                                business email
                                   start with                                                             compromise since
                                     email1                                                                     20163




    1Verizon   2019 Data Breach Investigations Report | 2IBM Cost of a Data Breach Report 2020 | 3US Federal Bureau of Investigation, April 2019 | 4Microsoft
Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 6 of 25




    Challenges with SecOps


                      $1.37M                                                                                                                 Over              80%
                Average that an organization                                                                                                 of data breaches involve use
              spends annually in time wasted                                                                                                 of stolen credentials or
                    responding to erroneous                                                                                                  brute force2
                             malware alerts1




                                                   70                                                                                   Only               20%
                     Security products from 35                                                                                          of SecOps professionals feel their
                      vendors Is the average for                                                                                        organization’s capabilities are
                      companies with over 1,000                                                                                         mature4
                                     employees3




    1“TheCost of Insecure Endpoints” Ponemon Institute© Research Report   2Verizon   Data Breach Investigations Report 2020   3Nick   McQuire, VP Enterprise Research CCS Insight. 4The Road to Security
    Operations Maturity, Siemplify, 2019
                                           Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 7 of 25




                                                                                   Why Microsoft?

                                                                                  Our unique advantages.




                                                       Native protection              Industry-leading AI              Comprehensive
                                                        for Office 365                  and automation                   approach




Native protection for Office 365

Protect your organization against threats to email and collaboration tools with a single, natively integrated solution. Built in protection maximizes user productivity, while integration
simplifies administration and reduces total cost of ownership.
Industry-Leading AI and automation

Our unmatched breadth of intelligence creates the most continuously improved prevention, detection, and automation capabilities in the industry. Combined, this leaves less incidents
for security teams to investigate, and lowers remediation time for those that remain.
Comprehensive approach

Our holistic approach and rich integration with Microsoft 365 Defender provide a comprehensive solution for threat protection. Bringing together end-to-end cross-domain coverage
with awareness training and secure posture guidance creates a simple solution to ensure your organization is covered.
                                           Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 8 of 25




                                                    Native protection
                                                    for Office 365




Protects all of Office 365
Our protection against threats extends beyond email to SharePoint, OneDrive, Teams, and Office 365 apps to allow simplified administration from a single portal. We help customers
easily extend protection against known and zero-day threats beyond email with the click of a button, ensuring users are protected throughout Office 365.

Integrated approach
Integration with Office 365 brings simplicity to threat protection across your collaboration platforms. Minimizing the complexities of managing multiple vendors and consoles allows for
more efficient protection through correlation of threat intelligence across collaboration workloads, simplified administration, and reduced total cost of ownership.

Built-in protection
Defender for Office 365 is built on Office 365, providing the ability to build security into the products and services your users are already using, providing seamless security that
works without plugins or customizations. Smooth user experience ensures user productivity is maintained while security is enhanced.
                                           Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 9 of 25




                                                    Industry-leading
                                                    AI and automation




Unparalleled scale of service
The Microsoft Intelligent Security Graph uses AI to glean insights from the trillions of signals we receive across our consumer and commercial services. This provides Defender for
Office 365 with continuously updated data that keeps us one step ahead.

Multi-layered filtering stack
Our deep strengths in artificial intelligence are manifested in a robust filtering stack, providing protection against a wide variety of attacks, including phishing, malware, business
email compromise, and spoofing.

Powerful automation
Defender for Office 365 offers an extensive set of incident response capabilities, reducing the burden on SecOps teams. Zero-Hour Auto-Purge (ZAP) removes suspicious or malicious
emails from inboxes after delivery, and automated investigation playbooks drive efficiency by recommending remediation actions for a variety of common scenarios, including
compromised user detection, malware or phish removed after delivery, suspicious sending patterns, and more.
                                           Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 10 of
                                                                                 25




                                                                                                               Secure
                                                                                                               Posture




                                                                                            Awarenes
                                                                                                                               Prevention
                                                                                                  s&
                                                                                             Training




                                                                                                            Office 365
                                                                                           Response &
                                                                                                                               Detection
                                                   Comprehensive                           Remediation


                                                   approach

                                                                                                            Investigation &
                                                                                                               Hunting




Complete solution for collaboration
Defender for Office 365 protects across the kill chain, providing prevention and detection capabilities backed up by detailed reporting and automated investigation and response. We
provide in-product guidance and training for both end users and administrators, improving security posture across the organization.

Protection against cross-domain threats and persistence with Microsoft 365 Defender
Deep integration with Microsoft 365 Defender helps stop cross-domain attacks spanning email, collaboration tools, endpoints, identities, and cloud apps with automated detection,
investigation, and response. Leverage your Microsoft 365 data and AI to eliminate persistence, remediate affected assets, and proactively hunt for sophisticated indicators of attack
unique to the organization. Threats can be identified, prioritized, and dealt with more efficiently.

Commitment to research
We invest more than a billion dollars annually in threat experts, research, and development to support a comprehensive, cross-company approach to security.
                                                                                  Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 11 of
                                                                                                                        25



                                                                                          Microsoft Defender for Office 365
                                                                                          Securing your enterprise requires more than just prevention




                                                                                                 Prevention          Detection      Investigation & Response & Awareness &                 Secure
                                                                                                                                                                                                                  Secure Enterprise
                                                                                                                                       Hunting      Remediation  Training                  Posture




Microsoft Defender for Office 365 protects from attacks across the killchain.

The attacks faced by your users are more advanced than ever, which is why it’s critical to have in place a solution that provides effective prevention and early detection of threats.

No solution is 100% effective, and that makes it important to have an “assume breach” mindset. This means security teams need the tools in place to be able to mitigate breaches quickly when an attack occurs. These teams need to be able to investigate, hunt, and remediate when it matters most.

Awareness is not just simulations and training, but also providing an experience in-product that educates users and helps them be the last line of defense.

And of course, secure posture is something we can not only help you achieve, but also maintain.

This captures how we approach securing your Office 365 environment.
                                                                                  Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 12 of
                                                                                                                        25



                                                                                                                                                                                                                            Vendor




                                                                                                                                                                                                            Partner                              Finance


                                                                                                                                                                                    Manager
                                                                                                                                                                                                                                                                                Partner



                                                                                          Prevention                                                                                          Safe attachments
                                                                                                                                                                       Skip Level             Use this page to protect your organization from malicious content in email attachments
                                                                                                                                                                                                                                                                          Marketing and
                                                                                                                                                                                              files in SharePoint, OneDrive, and Microsoft Teams


                                                                                                                                                                                              Protect files in SharePoint, OneDrive, and Microsoft Teams
                                                                                                                                                                                              If a file in any SharePoint, OneDrive, or Microsoft Teams library is identified aswe         Customer
                                                                                                                                                                                                                                                                                malicious, ATP will prevent
                                                                                                                                                                                              users from opening and downloading     the more
                                                                                                                                                                                                                                  Learn  file. Learn
                                                                                                                                                                                                                                                aboutmore about for
                                                                                                                                                                                                                                                      protection ATPSharePoint,
                                                                                                                                                                                                                                                                      for SharePoint, OneDrive,
                                                                                                                                                                                                                                                                                 OneDrive,      and
                                                                                                                                                                                                                                                                                            and Microsoft
                                                                                                Multi-layered filtering                                                    Customer
                                                                                                                                                                                              Microsoft Teams                     Teams
                                                                                                                                                                                                    Turn on protection for SharePoint, OneDrive, and Microsoft Teams
                                                                                                                                                                                                     Turn on ATP for SharePoint, OneDrive, and Microsoft Teams
                                                                                                stack to protects against                                                                                                   User
                                                                                                                                                                                                                                                                                 Customer

                                                                                                wide variety of attacks                                                                       Help people stay safe when trusting a file to open outside Protected View in
                                                                                                                                                                                              Office applications
                                                                                                                                                                                              Before a user is allowed to trust a file opened in Office 365 ProPlus, the file will be verified by Microsoft
                                                                                                                                                                        Partner               Defender
                                                                                                                                                                                              for       Advanced
                                                                                                                                                                                                  Endpoint.        Threatabout
                                                                                                                                                                                                            Learn more    Protection.  Learn more about Safe Documents.
                                                                                                                                                                                                                               Safe Documents.
                                                                                                Advanced protection                                                                                Turn on Safe Documents for Office clients. Only available with Microsoft 365 E5 Customer
                                                                                                                                                                                                   Security license. Learn more about how Microsoft handles your data.
                                                                                                                                                                                                                                                                                   or Microsoft 365 E5

                                                                                                against credential                                                                                      Allow people to click through Protected View even if Safe Documents identified a file as malicious


                                                                                                phishing, BEC, and                                                                      Eng
                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                              Vendor
                                                                                                account takeover
                                                                                                                                                                                                            Partner                           HR

                                                                                                Protection beyond email                                                                                                    Customer




With prevention, we aim to eliminate threats and thwart attacks long before they land in the inbox of your users.

The first line of defense against threats to your organization is our filtering stack. A large percentage of emails sent to Office 365 never even make it into our cloud environment, thanks to robust edge protection. Beyond that, we build sender intelligence to ensure that senders say who they are, helping us catch advanced threats like business
email compromise and impersonation attacks.

The rest of our filtering stack helps us evaluate what’s in your messages to remove suspicious or malicious content, and protect users after these messages have been delivered, in case something changes, like our verdict on the content, or the destination of a link in the message.

Advanced protection
When it comes to advanced attacks like business email compromise, these threats are harder to detect. We use machine learning to build an advanced understanding of a user's email habits and personal contacts. We learn how each individual user communicates with other users inside and outside the
organization and build up a map of these relationships. With this, we can evaluate each message to ensure the right messages are identified as impersonation.


Extending protection beyond email
With Defender for Office 365, we make it easy to protect not just email, but all of Office 365. All it takes is a few clicks to extend protections, like Safe Links and Safe Attachments, beyond email to SharePoint, OneDrive, Teams, and Office apps.
                                                                                  Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 13 of
                                                                                                                        25

                                                                                                                                                                                                                                                REVIEW
                                                                                                                                                                                                                                                REVISED
                                                                                                                                                                                                                                                 9/16




                                                                                          Detection


                                                                                               Campaign Views leverage AI
                                                                                               to surface coordinated attacks
                                                                                               designed to evade detection                                                                                     Campaign
                                                                                                                                                                                                              screenshot
                                                                                               Detailed alerts

                                                                                               Detection of content
                                                                                               weaponized after delivery




We use our signal strength and our industry-leading AI to correlate data across Office 365 and detect attacks as they happen in real time.

Today, attackers can easily morph their attacks to avoid conventional security products. What may appear to your security team as hundreds of separate malicious messages are likely coordinated campaigns carefully designed to evade detection. With Campaign Views, we use AI to stitch together these attacks, showing you where the attacks
originated, how they were handled by our service, and whether your users interacted with them.

Our alerts trigger automatically to draw attention to threats we’ve detected, or suspicious activity that you may want to investigate yourself.

We know that attackers frequently send messages with benign links and attachments, hoping to bypass conventional filters, and then weaponize them post-delivery. We continue to secure users long after their mail is delivered with evaluation and detonation of links at time-of-click.
                                                                                 Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 14 of
                                                                                                                       25




                                                                                         Investigation
                                                                                         & Hunting


                                                                                              Prioritized focus
                                                                                              through
                                                                                              Priority accounts

                                                                                              User & Admin
                                                                                              Submissions

                                                                                              Threat Explorer




Beyond prevention and detection, it’s important to ensure your security teams have access to the right information and the right insights to help prioritize response.
                                                                               Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 15 of
                                                                                                                     25




                                                                                       Investigation
                                                                                       & Hunting


                                                                                            Prioritized focus through
                                                                                            Priority accounts

                                                                                            User & Admin
                                                                                            Submissions

                                                                                            Threat Explorer




Priority Account Protection helps you keep track of users in your organization who may be high visibility or most targeted. Priority
                                                                                            accounts are built on the concept of tags. With tags, security teams can define their own attributes that they want to assign to users. Once
you’ve assigned the Priority accounts tag to users, you’ll see this tag surface throughout the product in alerts, Threat Explorer, Campaign Views, and more. This helps your security teams prioritize their response to these accounts,
protecting the users who need it most.
                                                                                 Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 16 of
                                                                                                                       25




                                                                                         Investigation
                                                                                         & Hunting


                                                                                               Prioritized focus through
                                                                                               Priority accounts

                                                                                               User & Admin
                                                                                               Submissions

                                                                                               Threat Explorer




We’ve built user submissions right into Outlook, enabling users to report messages to Microsoft, your security team, or both.

In the portal, it’s easy for admins to view and investigate user submissions, but also create admin submissions to send messages directly to Microsoft for review.
                                                                                 Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 17 of
                                                                                                                       25




                                                                                         Investigation
                                                                                         & Hunting


                                                                                               Prioritized focus through
                                                                                               Priority accounts

                                                                                               User & Admin
                                                                                               Submissions

                                                                                               Threat Explorer




Now let’s look at Threat Explorer. Threat Explorer enables us to begin delving into granular data for our organization. Here, we’re looking at malware threats over time, categorized by the detection technology that discovered them.

We can also change the category for the graph. In this case, we are showing malware family but we can filter the Threat Explorer graph through a variety of views and filters to find what you’re looking for.
--
With the new email entity page, we can view detailed analysis of the message. In this case, we see that the message was detected by antimalware protection and intra-org spoofing capabilities. We see the message was delivered to the quarantine, and we can even view the plain text headers of the message on the right. Just above the
headers, we have the option to view a preview of the email, just as it was displayed to the user, without having to download the message locally.

Threat Explorer not only allows us to hunt for and investigate threats, it also provides remediation capabilities and powerful automation to simplify the process.
                                                                                  Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 18 of
                                                                                                                        25




                                                                                         Response
                                                                                         & Remediation                                                                                                                          Megan, we need to have the Northwind Proposal signed before sending it off to the
                                                                                                                                                                                                                                customer. Could you please be the signatory for us (see attached)? Thanks!




                                                                                               Guided hunting with
                                                                                               inline actions

                                                                                               Automated
                                                                                               response playbooks

                                                                                               Zero-Hour Auto-Purge (ZAP)




Guided hunting
When we’ve identified a threat in explorer, we can easily take a variety of actions on the message, like moving or deleting the message, or triggering an investigation.

AIR
Automated Investigation & response in Microsoft Defender for Office 365 provides playbooks to automatically investigate threats. Here, having the enormous signal strength and experience of Microsoft is a powerful benefit. We’ve created predefined playbooks, based on common scenarios like compromised user detection, malware
detected post-delivery, or user-reported phish, but we also allow you to configure your own custom playbooks.
--
The investigation graph is effectively a powerful graphical representation of the security playbook. In the example above we see that this security playbook is designed to handle weaponized URLs in Office 365.

The investigation graph maps out the coverage of the playbook’s analysis. You see the event which triggers the investigation, all of the email, users, and endpoints involved in this attack, and under each entity, you’ll see what was discovered.

Towards the bottom is an overall summary of the threats found and the remediation actions taken to address each threat. The investigation graph is a great tool for admins to have a quick, yet highly detailed overview of any investigations in the tenant.


ZAP
ZAP, or Zero-Hour Auto-Purge retroactively detects and neutralizes malicious phishing, spam, or malware messages that have already been delivered. ZAP can take a variety of actions on a message, like moving to quarantine or junk, deleting the message, or more advanced
actions like adding an X-header or modifying the subject line.

When configuring policies in Defender for Office 365, you can specify the action taken on different types of messages when they are identified as malicious post-delivery.
                                                       Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 19 of
                                                                                             25




                                                             Awareness
                                                             & Training
                                                                 Enhanced simulation
                                                                 management

                                                                 Dynamic end user training

                                                                 Detailed reporting and
                                                                 insights

                                                                 Native experiences foster
                                                                 user awareness




While good technology stops a majority of phish attacks before they ever reach your user’s inbox, you need to empower your users to identify and defend against attacks. In talking to our customers we realized that designing and
deploying and effective security training program is challenging at every level.

We’ve redesigned Attack Simulator in Defender for Office 365 from the ground up, focusing on addressing the concerns of our customers and tackling the complexity of designing a security awareness training program that is
effective and easy to manage.

We automate the process of harvesting phish from your tenant based on conditions you set allowing you to use these real phish in a simulation to accurately test your organization's vulnerability. Simulation creation, scheduling,
launch and reporting are all automated, and targeting of users and groups is integrated with Azure Active Directory.

We’ve partnered with Terranova Security to deliver the right training to the right user at the right time. Terranova Security's training catalog caters to different learning styles, is available in 12+ languages and accessible to the
highest standards ensuring that every employee in your organization can be trained. It is highly interactive and designed on the principles of behavior change.

And, we’ve made it easy to track your organization's progress against a predicted compromise rate per simulation. The predicted compromise rate reflects Microsoft's intelligence about that simulation at a global level as well as
your organizations' previous simulation performance. Gain visibility over training completion and simulation coverage for your entire organization.


Outside of simulation and training, Defender for Office 365 builds user awareness through in-product guidance. In this email, you’ll notice the safety tip calling out that this isn’t the email address that Patti usually uses to send
you messages. In the body of the email, we see that Patti is urgently looking for access to a confidential document. Despite the fact that Safe Links wraps the URL to ensure it’s not malicious at the time-of-click, this user sees the
original URL, and can make a determination about the legitimacy of it without having to click.
                                                                                Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 20 of
                                                                                                                      25




                                                                                       Secure Posture
                                                                                             Understand policy gaps

                                                                                             Simplified configuration

                                                                                             Enhancing protection for
                                                                                             our customers




Understand policy gaps
Configuration analyzer lets you compare your configuration to our recommended settings, providing policy guidance whenever you need it, and surfacing legacy configurations you might have overlooked.

Simplified configuration
We also provide preset security policies, allowing you to choose to easily configure your environment with our recommended settings.

Enhancing protection for our customers
We’re also always looking for ways that we can help make our customers more secure across the entire Office 365 service. We’ve recently added stricter verdicts for high-confidence phish, and implemented automated control of email forwarding rules to limit data exfiltration.
                                                                               Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 21 of
                                                                                                                     25



                                                                                       Microsoft Defender for Office 365
                                                                                       Securing your enterprise requires more than just prevention




                                                                                              Prevention         Detection      Investigation & Response & Awareness &   Secure
                                                                                                                                                                                   Secure Enterprise
                                                                                                                                   Hunting      Remediation  Training    Posture




We’ve talked today about the lifecycle of an attack and beyond, covering how Microsoft Defender for Office 365 prevents Office 365 email and collaboration tools.

Of course, Defender for Office 365 is only part of the story.
                                                                                Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 22 of
                                                                                                                      25



                                                                                           Microsoft 365 Defender

                                                                                                                                                Automated cross-domain XDR security




                                                                                                           Identities                           Endpoints                            Cloud Apps                              User Data
                                                                                                             Microsoft                             Microsoft                         Microsoft Cloud                           Microsoft
                                                                                                             Defender                              Defender                           App Security                             Defender
                                                                                                            for Identity                         for Endpoint                                                                for Office 365




Securing your enterprise requires more than securing Office 365.

With Microsoft 365 Defender, we provide an integrated XDR solution that protects identities, endpoints, cloud apps, email and documents.

More detail:
Microsoft 365 Defender is designed to be a comprehensive, seamlessly integrated solution, providing end-to-end security for your organization. The solution offers industry leading solutions securing attack vectors across identities, endpoints, data & email, cloud apps, and your infrastructure. Recently, Microsoft launched new SIEM service,
Microsoft Azure Sentinel adding a powerful new service to the Microsoft 365 Defender solution. Microsoft 365 Defender enables security teams to benefit from the strength of Microsoft’s security services while allowing the freedom to also use 3rd party tools as needed.


Microsoft 365 Defender is the only solution available which helps secure your entire organization leveraging domain expertise in multiple attack vectors, the unique attributes of the Microsoft Intelligent Security Graph, and the experience 40+ years of enterprise software leadership and service. Let’s dig in and see how Microsoft 365
Defender can help you…
                                                                                Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 23 of
                                                                                                                      25




                                                                                                                                                             Microsoft 365 Defender

                                                                                                                                                                                                 Automated cross-domain XDR security

                                                                                       Microsoft 365
                                                                                       Defender
                                                                                             Incidents consolidate alerts
                                                                                             and investigations
                                                                                                                                                                        Identities               Endpoints              Cloud Apps             User Data
                                                                                             Advanced hunting for
                                                                                                                                                                    Microsoft Defender      Microsoft Defender         Microsoft Cloud     Microsoft Defender
                                                                                             sophisticated queries                                                      for Identity           for Endpoint             App Security         for Office 365



                                                                                             Centralized action queue




Incidents correlate alerts and investigations to reduce SecOps cases. By looking at data across the entire service, we’ve seen an 80% decrease in the number of cases customers will manage when leveraging incidents compared to managing investigations themselves in Defender for Office 365. Security teams can assign incidents to individuals,
helping teams manage the lifecycle of an incident. This unified investigation view delivers consistent experience for email, endpoint, and identity investigations.

With Microsoft 365 Defender, Threat Explorer is now complemented by Advanced Hunting, enabling security teams to create sophisticated queries to analyze security events. These queries can be saved and shared, simplifying the hunting experience across endpoing, identity, email, and collaboration.

The centralized action queue in Microsoft 365 Defender helps you view actions and history across your Defender workloads. The pending queue helps prioritize actions that require approval, and lets you approve them in bulk. The history tab allows you to review actions that have been taken, and reverse them if the action taken wasn’t quite
right.

With Microsoft 365 Defender, you get a single portal with new tools, and even broader capabilities when you use Defender for Endpoint, Defender for Identity, or Microsoft Cloud App Security.
Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 24 of
                                      25




    For more information:               Microsoft Defender for Office 365
    https://aka.ms/
                                          Integrated threat protection for all of Office 365
    DefenderO365
Case 0:20-cv-60416-AMC Document 97-72 Entered on FLSD Docket 07/09/2021 Page 25 of
                                      25
